         Case 1:04-cr-01558-KWR Document 84 Filed 01/06/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                   Case No. 1:04-cr-1558 KWR

FELICIA SMALLBEAR,

       Defendant.

                    ORDER DENYING MOTION TO APPOINT COUNSEL

       This matter is before the Court on the Federal Public Defender’s Motion to Appoint

Counsel on Defendant’s behalf (Doc. 83). For the reasons stated below, the Court finds that the

motion to appoint counsel is not well-taken and therefore is DENIED.

       Defendant has no constitutional or statutory right to appointment of counsel in the

prosecution of a compassionate release motion. See Coronado v. Ward, 517 F.3d 1212, 1218 (10th

Cir. 2008) (no constitutional right to counsel beyond direct appeal of criminal conviction); see also

United States v. Campos, 630 F. App'x 813, 816 (10th Cir. 2015) (unpublished) (right to counsel

does not extend to § 3582(c)(2) motion); United States v. Olden, 296 Fed. App’x. 671, 674 (10th

Cir. 2008) (unpublished) (no right to appointment of counsel exists when pursuing relief under 18

U.S.C. § 3582(c).”); United States v. Carrillo, 389 Fed.Appx. 861, 863 (10th Cir.2010)

(unpublished); United States v. Olden, 296 Fed.Appx. 671, 674 (10th Cir.2008) (unpublished);

United States v. Little, CR No. 14-195 KG, 2020 WL 2736944, at *1; United States v. Abascal,

No. 2:13-CR-2424-RB, 2020 WL 3265243, at *1 (D.N.M. June 17, 2020); United States v.

Stewart, No. 1:15-CR-779 WJ, 2020 WL 3832954, at *2 (D.N.M. July 7, 2020).

       However, the Court may appoint counsel in the interest of justice. In determining whether
          Case 1:04-cr-01558-KWR Document 84 Filed 01/06/21 Page 2 of 2




to appoint counsel, the Court considers several factors including (1) the merit of the litigant’s

claims; (2) the nature of the factual issues raised in the claims; (3) the litigant’s ability to present

his or her claims; and (4) the complexity of the claims involved. See Williams v. Meese, 926 F.2d

994, 996 (10th Cir. 1991).

       Applying these factors, the Court exercises its discretion and declines to appoint counsel.

The Court has reviewed the record in this case, including Defendant’s motion for compassionate

release, FPD’s Motion to Appoint Counsel, and the PSR (including addendums). Defendant was

convicted of one count of second-degree murder of a 17-month-old and was sentenced to 25 years

imprisonment. Defendant seeks release for extraordinary and compelling circumstances under 18

U.S.C. § 3582(c)(1) because of COVID-19 and her underlying conditions. She is 39 years old and

asserts she has two underlying conditions: asthma and obesity. She has a release date of January

28, 2026.     Defendant’s grounds for her motion for compassionate release appear to be

straightforward, and she appears capable of presenting her claims.

       IT IS THEREFORE ORDERED that FPD’s Motion to Appoint Counsel (Doc. 83) is

DENIED.

       IT IS FURTHER ORDERED that the Government shall file a response to the motion for

compassionate release (Doc. 82) within fourteen (14) days of the entry of this order.

       IT IS FINALLY ORDERED that Defendant may file a reply within fourteen (14) days

of service of the Government’s response.




                                                   2
